Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner notes the applicants’ assertion that: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”, as stated in paragraph 66 of the specification as filed.
Claim Objections
Claims 4, 7, 11, 14, 18, 20 are objected to because of the following informalities: 
In Claim 4, line 5, “the first portion” was probably meant to be: the first portion of the physical environment. The same objection is made for Claims 11 and 18.
In Claim 7, lines 3 and 5, “next direction” was probably meant to be: next direction to move. The same objections are made for Claims 14 and 20.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations of similar independent Claims 1, 8 and 15 are directed towards the training of a machine learning model using real and simulated data and further to the labeling of a real data point. These limitations, under their broadest reasonable interpretation, are considered to be under the “Mathematical Concepts” groupings of abstract ideas. That is the training of a machine learning model is based on mathematical relationships, equations and calculations. Moreover, under its broadest reasonable interpretation, the labeling of data is also considered to be under the “Mental Processes”, groupings of abstract ideas. That is, this is a concept that a person can perform by observing and evaluating the data in order to make a judgement on its label. Dependent Claims 2, 4-6 (and similar dependent Claims 9, 11-13, and 16, 18-19) that are directed to labeling the data, selecting the data, determining if the data fails to meet a criteria and determining similar data points, are also directed to the abstract idea of “Mental Processes” and are concepts that can be performed by the human mind as pointed out above. Dependent Claim 3 (and similar dependent Claims 10 and 17) is further directed to the abstract idea of “Mathematical Concepts” of computing predicted signal values using path loss models.
This judicial exception is not integrated into a practical application. In particular, the claims only recites the additional element of “processors” for performing the limitations of the claims. This additional element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element to perform the limitations of the claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are therefore not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2018/0349527 A1, in view of Rizk, “CellinDeep: Robust and Accurate Cellular-Based Indoor Localization via Deep Learning”, IEEE SENSORS JOURNAL, VOL. 19, NO. 6, MARCH 15, 2019.

Regarding Claim 1, Li teaches:
A method, comprising: collecting training real-world signal data for a physical environment (paragraphs 32, 34, 44: using real world training data collected from the environment), 
wherein the training real-world signal data comprises at least one of (i) coordinate information or (ii) a direction to move (paragraph 44, 58: collected real world data includes position and orientation, that is coordinate information, and predicted next state information that indicates a direction to move in to get to a next position); 
generating simulated signal data for a first portion of the physical environment (paragraph 28: generating the simulated data, wherein among other things, the simulated data can be generated in different positions and/or orientations in the environment, that is different portions of the physical environment. Examiner’s note: see also the NPLs of Rizk, for example the Abstracts and Figs. 1 of both which teaches data augmentation for different indoor locations; as well as the NPL of Sinha, Abstract and section 2); 
generating an aggregate data set comprising the training real-world signal data and the simulated signal data (paragraphs 27, 31, 50: generating augmented/aggregated training data that includes simulated data and real world data); 
training a machine learning (ML) model using the aggregate data set (paragraphs 50, 63: training the machine learning model using the simulated and real world data, that is the augmented/aggregated data set); 
and labeling the first real-world data point based at least in part on coordinate information of the aggregate data set (paragraph 29: generating labels for the data that includes position and orientation that is coordinate information. Examiner’s note: see also St. Romain, US 2021/0073345 A1, for example paragraph 31).
Although Li may have taught the following, Rizk is used to more directly show:
receiving a first real-world data point, wherein the first real-world data point does not include coordinate information (p. 2309, subsection F: determining the location of a user at an unknown location given the real world data point vector of the received signal strength, RSS. Examiner’s note: see also Sinha, Fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings Rizk with that of Li for receiving a first real-world data point, wherein the first real-world data point does not include coordinate information.
The ordinary artisan would have been motivated to modify Li in the manner set forth above for the purposes of having an accurate indoor localization service [Rizk: Abstract].

Regarding Claim 2, Li further teaches:
The method of claim 1, wherein generating the aggregate data set comprises labeling the simulated signal data based at least in part on the coordinate information of the training real-world signal data (paragraphs 34, 52, 64: labeling the simulated images of the augmented data with position and orientation, that is coordinate information).

Regarding Claim 4, Rizk further teaches:
The method of claim 1, the method further comprising identifying the first portion of the physical environment by: selecting a subset of the training real-world signal data that was collected in the first portion of the physical environment (p. 2307, subsection A: data collected at different selected reference points in the area of interest/physical environment); 
and generating the simulated signal data for the first portion based on determining that the subset of the training real-world signal data fails to meet one or more predefined criteria (pp. 2307-2308, subsection D: generating synthetic data for the different areas of interest based on determining that the available data is inadequate).

Regarding Claim 5, Rizk further teaches:
The method of claim 4, wherein the one or more predefined criteria comprise (i) a minimum number of beacons reflected in the subset of the training real-world signal data (subsection D, p. 2308: selectively drop certain cell towers/beacons from the total/maximum number, this would result in a minimum number to generate the synthetic data as discussed therein. Examiners note: see also the second Rizk NPL, p. 3, that discusses tower dropping techniques), 
and (ii) a minimum average signal strength reflected in the subset of the training real-world signal data (subsection D, p. 2308: collected RSS vectors whose value is less than a threshold is removed. Examiners note: see also the second Rizk NPL, pp. 2-3 and Fig. 2).

Regarding Claim 6, Rizk further teaches:
The method of claim 1, wherein labeling the first real-world data point comprises: identifying a similar data point in the aggregate data set, based on signal strength information included in the aggregate data set and the first real-world data point (p. 2307, subsection C: extending the input scan vector to include data from a tower that can be heard in an area of interest, that is a similar data point is identified based on signal strength); 
and determining a coordinate indicated by the similar data point, wherein the labeled first real-world data point is added to the aggregate data set (p. 2309, subsections F-G: determining the location/coordinate and leveraging multiple samples to increase accuracy, these samples necessarily being used as additional real data set points).

Regarding Claim 7, Rizk further teaches:
The method of claim 1, wherein the first real-world data point is received at runtime, the method further comprising (p. 2307, Fig 1, subsection A: online/runtime data acquisition): 
generating a next direction by evaluating the first real-world data point using the trained ML model; and returning the next direction to a device that transmitted the first real-world data point (Abstract; p. 2307, Fig 1, subsection A; p. 2309, subsections F-G: deep learning network used to determine/predict successive location estimates, that would indicate/predict a next direction of movement and this is done using a cell phone that can receive the predicted data).


Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2018/0349527 A1, in view of Rizk, “CellinDeep: Robust and Accurate Cellular-Based Indoor Localization via Deep Learning”, IEEE SENSORS JOURNAL, VOL. 19, NO. 6, MARCH 15, 2019, and further in view of Pajovic, US 2017 /0082723 A1.

Regarding Claim 3, with Li and Rizk teaching those limitations of the claim as previously pointed out, neither Li nor Rizk may have explicitly taught:
The method of claim 1, wherein generating the simulated signal data comprises computing predicted signal values using one or more path loss models that predict signal characteristics of sensing devices. (Emphasis added).
However, Pajovic shows (Abstract; paragraphs 9-10, 13-14: path loss model for determining signal strength of access points, AP/sensing devices. Examiners Note: see also the NPLs of Flores, section I; and Budina, p. 107).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Pajovic with that of Li and Rizk for computing predicted signal values using one or more path loss models that predict signal characteristics of sensing devices.
The ordinary artisan would have been motivated to modify Li and Rizk in the manner set forth above for the purposes determining the current location of a device according to a path loss model using strength levels of signals received from each AP at the current location and the current path loss exponent determined for each AP.

Claims 8-14 are similar to Claims 1-7 respectively and are rejected under the same rationale as stated above for those claims.
Claims 15-20 are similar to Claims 1-4, 6-7 respectively and are rejected under the same rationale as stated above for those claims.
Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to
read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant prior art relating to this application where for example the NPL of Kriz teaches improving indoor localization using Bluetooth Low Energy beacons.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127